Exhibit 10.2 DISBURSEMENT REQUEST AND AUTHORIZATION Principal Loan Date 01-10-2011 Maturity 07-11-2011 Loan No Call / Coll Account MACCPE00 Officer Initials References in the boxes above are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing “***” has been omitted due to text length limitations. Borrower: MACC PRIVATE EQUITIES INC. CEDAR RAPIDS, IA 52401-1219 Lender: CEDAR RAPIDS BANK AND TRUST COMPANY CEDAR RAPIDS, IA 52401 LOAN TYPE.This is a Variable Rate Nondisclosable Loan to a Corporation for $2,663,029.13 due on July 11, 2011.This is a secured renewal of the following described indebtedness:This Change in Terms Agreement constitutes an renewal of loan #1089922418 dated 8-14-09. PRIMARY PURPOSE OF LOAN.The primary purpose of this loan is for: o Personal, Family, or Household Purposes or Personal Investment. x
